           Case 1:17-cr-00611-AT Document 529 Filed 06/26/19 Page 1 of 5


                                                              U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District of New York


                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              June 26, 2019

BY ECF

Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:      United States v. Jamese Snipes, 17 Cr. 611 (AT)

Dear Judge Torres:

       The defendant in this case, Jamese Snipes, is scheduled to be sentenced on July 25, 2019,
having pled guilty, pursuant to a plea agreement, to racketeering conspiracy, in violation of Title
18, United States Code, Section 1962(d). The Government respectfully submits this letter in
advance of the sentencing.

        In the plea agreement, the parties stipulated that the Guidelines range is 70 to 87 months’
imprisonment (the “Stipulated Guidelines Range”). In its Presentence Investigation Report
(“PSR”), dated October 9, 2018, the Probation Department calculates a Guidelines Range of 78 to
97 months’ imprisonment. See PSR ¶ 154.1 For the reasons explained in this letter, the
Government believes that a sentence within the Stipulated Guidelines Range is sufficient, but not
greater than necessary, to account for the factors set forth in Title 18, United States Code, Section
3553(a).

                                              BACKGROUND

    A. Offense Conduct

      This case involves members of two violent street gangs: one gang known as the “Young
Gunnaz,” or “YGz,” and one gang known as “MBG,” which stands for “Millbrook Gangstas” or
“Money Bitches Guns.” Feuds between these gangs and their rivals resulted in attempted murders,

1
  The Probation Department assesses two additional criminal history points for Snipes committing the instant
offense while under probation supervision, resulting in an offense level of II, not I, as provided for in the plea
agreement. PSR ¶ 155. The Government stands by its plea agreement with the defense, however, and recommends
a sentence within the Stipulated Guidelines Range of 70 to 87 months’ imprisonment.
          Case 1:17-cr-00611-AT Document 529 Filed 06/26/19 Page 2 of 5
Honorable Analisa Torres
June 26, 2019
Page 2 of 5




shootings, assaults, and other acts of violence, effectively creating a war zone in the South Bronx
for several years. PSR ¶ 27.

        Snipes was member of the YGz. The YGz gang started in or about 2003 as a group of
young men who socialized together and were involved in street-level crime. PSR ¶ 31. The YGz
gang eventually grew to become a substantial criminal organization with sets of gang members
who have engaged in criminal activities throughout New York City. PSR ¶ 31. In recent years,
the YGz gang was comprised of sets based in (among other places) several housing developments
in the South Bronx. PSR ¶ 31. YGz gang members have identified themselves with distinctive
hand signs and a distinctive handshake. PSR ¶ 31. The gang also had slogans its members used
in conversation with one another, on social media, or in rap videos. PSR ¶ 31. For example, in
greeting each other, YGz members would often say “What’s Gunnin?” or “YGz Up!” PSR ¶ 31.
And several members of the YGz have tattoos with the letters “YG,” signifying “Young Gunnaz.”
PSR ¶ 31.

       In connection with his membership in the YGz, Snipes was involved in two shootings,
described below and in the PSR.

         In April 2015, fellow YG member Miguel Calderon (who was sentenced to 60 months’
imprisonment) provided a firearm to fellow YG member Oscar Briones. Briones later provided
that firearm to Wesley Monge. On April 27, 2015, Monge and Snipes went to pick up Briones’s
little brother from school in between the Millbrook Houses and Mitchel Houses. Snipes and
Monge saw rival gang members from the Mitchel Houses, chased them, and shot at them. Snipes
had planned the shooting on social media. No one was hit in the shooting. PSR ¶ 57.

     On March 7, 2016, Snipes aided and abetted Calderon, who shot and injured a rival gang
member in the vicinity of 320 Beekman Avenue in the Bronx. PSR ¶ 60.

         In addition to acts of violence, from 2010 to October 2017, Snipes conspired to distribute
at least one kilogram but less than 2.5 kilograms of marijuana. PSR ¶ 64.

   B. The Presentence Investigation Report

       On October 9, 2018, the Probation Department issued the PSR for Snipes. As noted above,
the Probation Department calculates a Guidelines Range of 78 to 97 months’ imprisonment. The
Probation Department recommends a below-Guidelines sentence of 54 months’ imprisonment.
          Case 1:17-cr-00611-AT Document 529 Filed 06/26/19 Page 3 of 5
Honorable Analisa Torres
June 26, 2019
Page 3 of 5




                                           ARGUMENT

   A. Applicable Law

        The Guidelines still provide strong guidance to the Court in light of United States v.
Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d 103 (2d Cir. 2005). Although
Booker held that the Guidelines are no longer mandatory, it also held that the Guidelines remain
in place and that district courts must “consult” the Guidelines and “take them into account” when
sentencing. 543 U.S. at 264. As the Supreme Court has stated, “a district court should begin all
sentencing proceedings by correctly calculating the applicable Guidelines range”—that “should
be the starting point and the initial benchmark.” Gall v. United States, 55 U.S. 38, 49 (2007).

        After that calculation, however, a sentencing judge must consider seven factors outlined in
Title 18, United States Code, Section 3553(a): “the nature and circumstances of the offense and
the history and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1); the four legitimate
purposes of sentencing, see id. § 3553(a)(2); “the kinds of sentences available,” id. § 3553(a)(3);
the Guidelines range itself, see id. § 3553(a)(4); any relevant policy statement by the Sentencing
Commission, see id. § 3553(a)(5); “the need to avoid unwarranted sentence disparities among
defendants,” id. § 3553(a)(6); and “the need to provide restitution to any victims,” id. § 3553(a)(7).

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

       (A)     to reflect the seriousness of the offense, to promote respect for the law, and
               to provide just punishment for the offense;

       (B)     to afford adequate deterrence to criminal conduct;

       (C)     to protect the public from further crimes of the defendant; and

       (D)     to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

       Courts may not presume that the appropriate sentence necessarily lies within the Guidelines
range, but “the fact that § 3553(a) explicitly directs sentencing courts to consider the Guidelines
supports the premise that the district courts must begin their analysis with the Guidelines and
remain cognizant of them throughout the sentencing process.” Gall, 552 U.S. at 50 n.6. Their
relevance throughout the sentencing process stems in part from the fact that, while the Guidelines
are advisory, “the sentencing statutes envision both the sentencing judge and the Commission as
carrying out the same basic § 3553(a) objectives,” Rita v. United States, 551 U.S. 338, 348 (2007),
          Case 1:17-cr-00611-AT Document 529 Filed 06/26/19 Page 4 of 5
Honorable Analisa Torres
June 26, 2019
Page 4 of 5




and the Guidelines are “the product of careful study based on extensive empirical evidence derived
from the review of thousands of individual sentencing decisions,” Gall, 552 U.S. at 46; Rita, 551
U.S. at 349. To the extent a sentencing court varies from the Guidelines sentence, “[it] must
consider the extent of the deviation and ensure that the justification is sufficiently compelling to
support the degree of the variance.” Gall, 552 U.S. at 50.

   B. Discussion

       In this case, a sentence within the Stipulated Guidelines Range of 70 to 87 months’
imprisonment is appropriate.

       First, the crimes committed by Snipes and others in this case are extremely serious, and
wreaked havoc on the Mill Brook Houses and its residents. Snipes shot at a rival gang member on
April 27, 2015, in a shooting that he planned on social media. In addition, almost one year later,
he aided a fellow YG member Miguel Calderon in shooting and hitting a rival gang member on
March 7, 2016. In addition, Snipes sold more than one kilogram of marijuana from 2010 to 2017.
A sentence within the Stipulated Guidelines Range is necessary to reflect the severity of the
defendant’s conduct and provide just punishment for his actions.

        Second, a sentence within the Stipulated Guidelines Range of 70 to 87 months’
imprisonment is appropriate to deter similar conduct and to provide specific deterrence for this
defendant. The adverse consequences of shootings and narcotics trafficking are substantial, and
a sentence within the Stipulated Guidelines Range would show the defendant that these actions
will not be tolerated.

       Third, as the Government has represented to this Court, the Government views Snipes,
Monge, Briones, and Calderon as similar in terms of culpability. However, the Government
submits it is reasonable for Snipes’ sentence to be greater than Calderon’s 60-month sentence,
and the Government’s requested 60-month sentences for Monge and Briones because Snipes was
the organizer on social media of the April 27, 2015 shooting, and because he also distributed
over one kilogram of marijuana between 2010 and 2017.
         Case 1:17-cr-00611-AT Document 529 Filed 06/26/19 Page 5 of 5
Honorable Analisa Torres
June 26, 2019
Page 5 of 5




                                    CONCLUSION

        For these reasons, the Government respectfully submits that a sentence within the
Stipulated Guidelines Range is warranted for Jamese Snipes.


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                          By:          /s/
                                                Jordan Estes
                                                Alexandra Rothman
                                                Assistant United States Attorneys
                                                (212) 637-2543/2580

cc: David Touger, Esq. (via ECF)
